t c memo united_states tax_court alan michael newman petitioner v commissioner of internal revenue respondent docket no filed date alan michael newman pro_se michael f steiner for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency dollar_figure big_number big_number additions to tax sec_6651 dollar_figure big_number big_number sec_6654 dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether for and petitioner received and failed to report wages and nonemployee compensation of dollar_figure dollar_figure and dollar_figure respectively we hold he did whether for and petitioner received and failed to report additional income of dollar_figure dollar_figure and dollar_figure respectively we hold he did not whether for and petitioner is liable for an addition_to_tax pursuant to sec_6651 we hold he is whether for and petitioner is liable for an addition_to_tax pursuant to sec_6654 we hold he is some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in santa clara county california findings_of_fact during petitioner was employed by c k trucking and received wages and nonemployee compensation of dollar_figure and dollar_figure respectively during petitioner was employed by appraisal tech and the san jose mercury news petitioner received dollar_figure and dollar_figure of wages and nonemployee compensation respectively from appraisal tech petitioner received nonemployee compensation of dollar_figure from the san jose mercury news during petitioner was employed by kushner robertson and received wages of dollar_figure in addition respondent increased petitioner's income using amounts determined from statistical data compiled by the bureau of labor statistics in calculating petitioner's income based on bureau of labor statistics' data respondent selected tables which he believed were representative of petitioner's age race family earning composition and geographics these tables totaled income of dollar_figure which respondent divided by to get a base income of dollar_figure for taxable_year respondent increased the base_year amount for inflation to determine the and bureau of labor statistics income amounts for petitioner of dollar_figure dollar_figure and dollar_figure respectively respondent introduced at trial the revenue agent's workpapers showing how the bureau of labor statistics tables were used petitioner objected because he was not shown the workpapers prior to their introduction at trial because respondent did not show the workpapers to petitioner days before trial as required by the standing_pretrial_order the workpapers were received only to show how the amount in the statutory_notice_of_deficiency was calculated not for the truth continued respondent had little information regarding petitioner when the tables representing petitioner's characteristics were selected respondent was unsure how petitioner's age was determined apparently petitioner's race was presumed by the revenue agent's observations respondent did not have petitioner's specific physical address and used only a general bay area statistic the record is silent regarding how petitioner's marital status and family composition were determined respondent also classified petitioner as a renter however the record is silent as to if and where a title search was conducted petitioner did not file federal_income_tax returns for the taxable years in issue opinion issue unreported wages and nonemployee compensation respondent determined that petitioner received and failed to report wages and nonemployee compensation of dollar_figure dollar_figure and dollar_figure for and respectively petitioner does not challenge the merits of respondent's determination petitioner testified that he is not a tax_protester petitioner's arguments however consisted of hackneyed tax_protester rhetoric that has been universally continued of the numbers shown therein rejected by this and other courts see eg 848_f2d_1007 9th cir affg tcmemo_1987_225 we shall not painstakingly address petitioner's assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice to say petitioner is subject_to federal_income_tax during the relevant years and we sustain respondent's determination issue additional unreported income utilizing bureau of labor statistics' data respondent determined that in addition to the above referenced wages and nonemployee compensation petitioner had unreported income of dollar_figure dollar_figure and dollar_figure for and respectively every taxpayer is required to maintain adequate_records of taxable_income sec_6001 petitioner did not maintain adequate_records from which the amount of his income or federal_income_tax liability could be computed in the absence of such records a taxpayer's income may be reconstructed by any method that in the commissioner's opinion clearly reflects income sec_446 94_tc_654 the commissioner's method need not be exact but must be reasonable 348_us_121 the reliance on bureau of labor statistics' data in reconstructing a taxpayer's income has been held to be reasonable 54_tc_1530 bennett v commissioner tcmemo_1998_96 respondent attempted to obtain information from petitioner once he had been identified as a nonfiler petitioner was not cooperative respondent obtained information from the various institutions that reported form_1099 information regarding petitioner respondent reconstructed petitioner's income using this form_1099 data respondent also increased petitioner's income using amounts determined from the bureau of labor statistics in doing so respondent increased petitioner's and taxable_income by dollar_figure dollar_figure and dollar_figure respectively petitioner testified that he was single and that his living_expenses were minimal petitioner spent some part of the years in issue living rent free with a friend when petitioner did pay rent during the years in issue it varied from dollar_figure to dollar_figure per month which included utilities petitioner did not eat out very often petitioner's phone bill was approximately dollar_figure per month petitioner did not have any medical_expenses during the years in issue and did not have medical insurance petitioner petitioner also testified that this amount included food from this amount approximately dollar_figure to dollar_figure per week was spent on groceries did however maintain a car during the years in issue a ford pinto petitioner has disproven that he had the additional income determined by respondent by showing that his expenses were in fact less than would be inferable from the bureau of labor statistics' data and did not exceed the amounts of wages and nonemployee compensation identified above accordingly we hold that petitioner is not liable for the additional deficiencies determined by respondent's utilizing bureau of labor statistics' data for the years in issue issue addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for failure_to_file a return petitioner did not file federal_income_tax returns for the years in issue accordingly respondent's determination on this issue is sustained issue addition_to_tax under sec_6654 respondent determined an addition_to_tax under sec_6654 for underpayment of individual estimated_tax petitioner failed to pay estimated_tax during the years in issue accordingly respondent's determination on this issue is sustained for the foregoing reasons decision will be entered under rule
